Citation Nr: 0313193	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  01-10 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a disability rating in excess of 30 
percent for post traumatic stress disorder (PTSD), on appeal 
from the initial grant of service connection.

3.  Entitlement to an increased disability rating for a 
service-connected fracture of the semilunar cartilage of the 
right knee, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for a service-connected gunshot wound scar of the left 
knee.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from May 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied service connection for a 
left knee disorder and entitlement to increased ratings for a 
service-connected fracture of the semilunar cartilage of the 
right knee and gunshot wound scar of the left knee.  The RO 
also granted service connection for PTSD, evaluated as 30 
percent disabling.

The case was previously before the Board in December 2002, 
when it was remanded for a hearing before the Board.  The 
veteran subsequently withdrew his request for a hearing.    


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration and to comply with due process.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) (2002).  Consistent with the new duty-
to-assist regulations, after reviewing this case, the Board 
determined that the veteran had not been provided with 
sufficient notification of the VCAA and such notification was 
sent to him and his representative, directly by the Board, in 
March 2003.  Pursuant to 38 C.F.R. § 19(a)(2)(ii), this 
letter informed the appellant:

You have 30 day from the date of this 
letter to respond.  If we don't hear from 
you by the end of the 30-day period, the 
Board will decide your appeal based on 
the information and evidence currently of 
record.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  That decision held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violates the provision contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  Thus, in light of this new judicial 
precedent, the Board is compelled to remand the veteran's 
case to the RO for in order to provide him appropriate notice 
under 38 U.S.C.A. § 5103(a) and (b).

Additional evidentiary development is also warranted in this 
case with respect to the claim of entitlement to service 
connection for a left knee disorder.  In January 2002, the 
veteran reported for an examination of the joints.  At that 
time, essentially only the service-connected right knee was 
evaluated, although the veteran and his wife urged that the 
left knee also be evaluated, due to a pending service 
connection claim.  The evidence currently on file establishes 
the presence of a current left knee disorder, but contains 
essentially no information regarding the etiology of this 
condition.  

The January 2002 VA examination report reflects that the 
veteran is 79 years old and that he and his spouse reportedly 
drove 500 miles in order to attend that examination.  
Accepting that information, the Board is understandably 
hesitant to order another examination.  Therefore, the Board 
will seek to obtain an addendum to the January 2002 VA 
examination report in order to obtain an appropriate opinion.  

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Make arrangements to obtain an addendum 
to the January 2002 VA examination report, 
from the same examiner who evaluated the 
veteran at that time, if available.  
Otherwise, a different examiner should be 
asked to review the claims folder.  Send the 
claims folder and a copy of this remand to 
the examiner for review.  Ask the examiner to 
state in the report if the claims folder was 
reviewed.  

The examiner is requested to provide an 
opinion as to the date of onset and etiology 
of the veteran's left knee disorder.  The 
examiner should state whether it is at least 
as likely as not that the current left knee 
disorder had its onset during active service 
or is related to any in-service disease or 
injury, including the in-service shrapnel 
wound to the left knee and/or findings of 
chronic left knee strain.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3.  Review the claims file and ensure that no 
other notification or development action, in 
addition to those directed above is required 
by the VCAA.  If further action is required, 
undertake it before further adjudication of 
the claims.  
4.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remains 
adverse to him, he and his representative 
should be furnished a supplemental statement 
of the case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  The SSOC must include citation to 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




